FILED
                             NOT FOR PUBLICATION                             MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SULAKHAN SINGH,                                  No. 08-71442

               Petitioner,                       Agency No. A077-823-351

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Sulakhan Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.

2003), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that, even if Singh

credibly established past persecution, any presumption of a well-founded fear was

rebutted by evidence that he could reasonably relocate within India. See 8 C.F.R.

§ 1208.13(b)(1)(i)(B); Gonzalez-Hernandez, 336 F.3d at 998-99 (presumption was

rebutted where the BIA rationally construed an ambiguous country report and

provided an individualized analysis of the petitioner’s situation). We reject

Singh’s contentions that the BIA failed to consider all relevant evidence. See

Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000) (petitioner must

overcome the presumption that the agency has considered all the evidence); see

also Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“[t]he [BIA] does

not have to write an exegesis on every contention.”) (internal quotes omitted).

Accordingly, Singh’s asylum claim fails.

      Because Singh failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See

Gonzalez-Hernandez, 336 F.3d at 1001 n.5.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-71442